Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                               October 28, 2014

The Court of Appeals hereby passes the following order:

A15E0009. BARTON LEE COLEMAN v. THE STATE.

      It is hereby ORDERED that Barton Lee Coleman’s Petition for Supersedeas
Bond is hereby DENIED.

                                     Court of Appeals of the State of Georgia
                                                                          10/28/2014
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.